Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4 and 7-9 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A method of managing a team, which is performed by a computer apparatus comprising at least one processor, the method comprising:
processing, by the at least one processor, a progress of a sports game instance for a user team in which player characters assigned to a user participate in a sports game;
generating, by the at least one processor, a game record comprising record values according to a progress of a game for each position in the sports game and for each record item in the sports game with respect to the sports game instance performed on the user team;
extracting, by the at least one processor, at least one of the record items of the sports game as a vulnerable element of the user team based on the game record;
determining, by the at least one processor, a vulnerable position based on the at least one record item extracted as the vulnerable element of the user team;
providing a first user interface for displaying information on the vulnerable position and a second user interface for requesting an improvement to the vulnerable element
providing, by the at least one processor, the information on the vulnerable position through the first user interface;
wherein each of the player characters has a primary stat including primary stat items and a secondary stat including secondary stat items;
wherein one or more trainer characters for improving the primary stat items are assigned to the user;
wherein the method further comprises:
	determining, by at least one processor, at least one trainer character among the trainer characters to be suggested to improve the extracted vulnerable element in response to a user request being received through the second user interface; and
wherein determining the at least one trainer character comprises:
	calculating, based on a first correlation between the record items of the sports game and the secondary stat items and a second correlation between the secondary stat items and the primary stat items, a third correlation between the record items of the sports game and the primary stat items;
	calculating a level of contribution to the improvement of the primary stat items by the trainer characters; and
selecting at least one trainer character among the trainer characters to be suggested to improve the vulnerable element of the user team based on the calculated third correlation and the calculated level of contribution
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could watch a sports game, determine the progress, generate a game report with pen and paper, extract the record items mentally, determine a vulnerable position mentally, determine a trainer to suggest thru the related calculations, and selecting a trainer character to suggest to the user, and provide information about the vulnerable position and the trainer character aloud.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
A computer apparatus and processor is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
The first user interface for displaying information on the vulnerable position and a second user interface for requesting an improvement to the vulnerable element are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)). 
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
a processor and computer apparatus does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
The first user interface for displaying information on the vulnerable position and a second user interface for requesting an improvement to the vulnerable element are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-4, 7, and 8 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Response to Arguments
Applicant’s arguments and amendments with respect to the 103 art rejection as well as the 112 rejection are persuasive, as such these rejections have been withdrawn.  Specifically, the prior art reference of Toledo discloses a virtual coach which is not a trainer character who is assigned to the user for improving the primary stat items.  The prior art fails to disclose determining a vulnerable position based on the at least one record item extracted as the vulnerable element, calculating based on a first correlation between the record items of the sports game and the secondary stat items and a second correlation between the secondary stat items and the primary stat items a third correlation between the record items of the sports game and the primary stat items, and calculation a contribution level to the improvement of the primary stat items by the trainer characters, and selection at least one trainer character among the trainer characters to be suggested to improve the vulnerable element of the user team based on the calculated third correlation and the calculated level of contribution in combination with other limitations.  An exemplary embodiment is described for example in paragraphs [0045]-[0053].  Particularly record items such as allowed hit or strikeout may be determined as a vulnerable element, and then a vulnerable position may be determined (see paragraph [0049], a strikeout is determined as the vulnerable element, and then a starting pitcher, relief pitcher or closing pitcher is determined as the vulnerable position), a correlation is determined between a primary statistic such as “muscular strength” to a secondary statistic such as “home run long hit increase” (see paragraph [0052]) and then a level of contribution of a trainer character is determined by a coefficient preset with respect to the status of the trainer character (see paragraph [0053])
With respect the 101 rejection, applicant’s arguments are not persuasive.   Particularly applicant argues that the first and second user interface integrates the invention into a practical application, however examiner disagrees.  The first user interface for displaying information on the vulnerable position and a second user interface for requesting an improvement to the vulnerable element are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)).  Applicant argues “the features quoted above (as well as the rest of the recited features) provides a technical improvement of providing improved user interfaces that both present information in a useful format and allow simple acceptance of user input” however the first and second user interface are claimed with a high level of generality, and no particular format is claimed, instead merely claiming that the information created with the abstract idea is presented to the user on the first user interface, and that input information necessary to the abstract idea is received by the second user interface.  As such these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715